Citation Nr: 1633736	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether expenses incurred at the Pueblo Regent Independent Senior Living Community may be deducted as a medical expense for the purpose of determining whether the Veteran's income exceeds the income eligibility limit for special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Scott Sexton, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946.

This case was previously before the Board of Veterans' Appeals (Board) in April 2012, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado confirmed and continued its finding that the expenses incurred at the Pueblo Regent Independent Senior Living Community could not be deducted as a medical expense for the purpose of determining whether the Veteran's income exceeded the income eligibility limit for special monthly pension based on the need for aid and attendance.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From September 30, 2010, through December 2011, the Veteran required regular aid and attendance at Pueblo Regent in order to protect him against the hazards of his environment.  


CONCLUSION OF LAW

From September 30, 2010 through December 2011, the Veteran's room and board costs at Pueblo Regent may be included as an unreimbursed medical expense for the purpose of computing his eligibility to receive special monthly pension based on the need for the regular aid and attendance of another.  38 U.S.C.A. §§ 1521, 5107(b) (West 2014); 38 C.F.R. §§ 3.23, 3.102, 3.272 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, however, the claim is being granted in full.  Accordingly, any deficiencies with regard to VA's duties to notify and assist in the development of a claim are harmless and nonprejudicial.  

In December 2010, the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota found the Veteran to be eligible for special monthly pension (SMP) based on the need for aid and attendance (A&A), effective September 30, 2010.  However, entitlement to pension benefits, including benefits based on the need for A&A may only be granted if a Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).  The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 C.F.R. § 3.23 (2015).  Medical expenses will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within a 12-month annualization period if they meet the following:  (1) They were paid by a veteran for medical expenses of the Veteran and (2) they were in excess of 5 percent of the applicable maximum annual pension rate or rates for the Veteran (excluding increased pension because of need for aid and attendance or being housebound) in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (2015)

In January 2011, the VA Pension Management Center determined that the Veteran's income of $27,029.00, effective from October 1, 2010, exceeded the MAPR of $19,736 for Veterans without dependents, such as the Veteran in this case.  Thus VA pension benefits could not be paid.  The Veteran disagreed with that decision, and this appeal ensued.  

The Veteran stated that from June 2010 to December 2011, he was a resident of Pueblo Regent, so that he could be protected against the hazards of his environment.  The Veteran reports that from September 2010 to September 2011, he paid $1450.00 per month to live at Pueblo Regent and that from October 2011 through December 2011, he paid $750.00 per month.  He contends that those payments should be deducted from his countable income as unreimbursed medical expenses.  After reviewing the record, the Board agrees.  

The law provides that nursing home expenses are generally deductible from countable income for pension purposes.  M21-1MR, V.iii.1.G.2.c.  In finding that the costs associated with care provided by the Pueblo Regent could not be excluded from income, the VA Pension Management Center determined that that facility did not meet VA's definition of a nursing home. 

The Veteran does not dispute the conclusion that Pueblo Regent is not a nursing home as defined by VA.  On its website in June 2011, Pueblo Regent characterizes itself as an independent living facility (ILF).  For VA purposes, an ILF is one where people can generally live independently and may or may not need help with daily activities.  M21-1, V.iii.1.G.3.c.  The base monthly rate of $1450.00 was for room, meals, laundry, and housekeeping.  Nevertheless, under certain conditions, unreimbursed fees paid for room and board for pension claimants receiving custodial care in ILFs (or any other facility that is not a nursing home or assisted living facility) may be considered a deductible expense.  In those situations, custodial care is reviewed.  

Custodial care means regular supervision because a person with a physical, mental, developmental, or cognitive disorder requires care or assistance on a regular basis to be protected from hazards or dangers incident to his daily environment, or assistance with two or more activities of daily living (ADLs) M21-1MR, V.iii.1.G.3.e.  Custodial care differs from skilled nursing care.  Skilled nursing care is the provision of services and supplies that can only be given by or under the supervision of a skilled or licensed health professional.  M21-1MR, V.iii.1.G.3.e. 

On September 2, 2010, the Veteran's physician reported that the following diseases or conditions directly contributed to the Veteran's disabilities:  bladder cancer, prostate cancer, radiation proctitis, glaucoma, atrial fibrillation, and chronic obstructive lung disease.  The Veteran's appearance was described as good but elderly and frail.  He was 6 feet 1 inch tall and weighed 174 pounds.  He did not need help feeding himself, and his nutrition was described as fair.  He could dress and undress himself and keep himself ordinarily clean and presentable.  He could attend to the needs of nature and did not have a complete loss of bladder or anal sphincter control.  He could walk one block without assistance.  He had a decreased lack of endurance with ambulation, and it was noted that he stayed home with no television and no social interaction.  He was reportedly able to leave his home with assistance only.  The physician noted that the Veteran was not confined to a nursing home or hospital but that he could not protect himself mentally or physically against the hazards of daily life.  

When the Veteran is rated for pension at the A&A rate and a physician has stated in writing that the Veteran needed to be in a protected environment, then VA will deduct as an unreimbursed medical expense the cost of room and board and other facility expenses based on custodial care, and all reasonable fees paid to the facility for personal care of the disabled person and maintenance of the disabled person's immediate environment.  M21-1, V.iii.1.G.3.m.  That includes such services as cooking for the disabled person, housecleaning for the disabled person, and other Instrumental Activities of Daily Living (IADLs).

In light of the foregoing discussion, the Board finds that the expenses incurred at the Pueblo Regent from September 30, 2010, through December 2011 may be deducted as a unreimbursed medical expenses for the purpose of determining whether the Veteran's income exceeds the income eligibility limit for SMP based on the need for A&A.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the appeal will be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

The appeal is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


